UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 22, 2011 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) Two International Place, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 14 INFORMATION INCLUDED IN THE REPORT Item 2.02. Results of Operations and Financial Condition Registrant has reported its results of operations for the three months and fiscal year ended October 31, 2011, as described in Registrant’s news release dated November 22, 2011, a copy of which is furnished herewith as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit No. Document 99.1 Press release issued by the Registrant dated November 22, 2011. Page 2 of 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: November 22, 2011 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 14 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated November 22, 2011. Page 4 of 14 Exhibit 99.1 Contact: Robert Whelan - 617.482.8260 rwhelan@eatonvance.com Eaton Vance Corp. Report for the Three Months and Fiscal Year Ended October 31, 2011 Boston, MA, November 22, 2011 – Adjusting for items management deems non-recurring or non-operating, Eaton Vance Corp. (NYSE: EV) earned a record $2.00 of adjusted earnings per diluted share (1) in the fiscal year ended October 31, 2011, an increase of 28 percent over the $1.56 of adjusted earnings per diluted share in the fiscal year ended October 31, 2010. Adjusted earnings per diluted share were $0.47 for the fourth quarters of fiscal 2011 and fiscal 2010 and $0.55 in the third quarter of fiscal 2011. As determined under U.S. generally accepted accounting principles (“GAAP”), the Company earned $1.75 per diluted share in the fiscal year ended October 31, 2011 compared to $1.40 per diluted share in the fiscal year ended October 31, 2010. GAAP earnings per diluted share were $0.40 in the fourth quarter of fiscal 2011, $0.41 in the fourth quarter of fiscal 2010 and $0.55 in the third quarter of fiscal 2011. Adjusted earnings differed from GAAP earnings due primarily to adjustments in connection with increases in the estimated redemption value of non-controlling interests in our affiliates redeemable at other than fair value, which totaled $0.25, $0.15, $0.07 and $0.06 per diluted share in fiscal 2011, fiscal 2010, the fourth quarter of fiscal 2011 and the fourth quarter of fiscal 2010, respectively. Net inflows of $3.9 billion in fiscal 2011 compare to net inflows of $16.3 billion in fiscal 2010. The Company’s internal growth rate (net inflows divided by beginning of period long-term assets managed) was 2 percent in fiscal 2011 and 11 percent in fiscal 2010. Net outflows of $2.7 billion from long-term funds and separate accounts in the fourth quarter of fiscal 2011 compare to net inflows of $3.2 billion in the fourth quarter of fiscal 2010 and $1.9 billion in the third quarter of fiscal 2011. Assets under management on October 31, 2011 were $188.2 billion, an increase of 2 percent from the $185.2 billion of managed assets as of October 31, 2010 and a decrease of 5 percent from the $199.0 billion of managed assets as of July 31, 2011. “Amid weak market conditions, Eaton Vance closed fiscal 2011 with a difficult fourth quarter,” said Thomas E. Faust Jr., Chairman and Chief Executive Officer. “Net flows for the quarter were negative, and revenues and adjusted earnings were down sequentially. Even as we face near-term challenges, I continue to believe that the Company’s strong financial position and diversity of leading investment franchises position us well for continued growth and success over the course of market cycles.” Comparison to Fourth Quarter of Fiscal 2010 Long-term fund net outflows of $3.1 billion in the fourth quarter of fiscal 2011 compare to $3.4 billion of long-term fund net inflows in the fourth quarter of fiscal 2010, and reflect $6.2 billion of (1) Adjusted earnings per diluted share reflects the add back of adjustments in connection with changes in the estimated redemption value of non-controlling interests in our affiliates redeemable at other than fair value (“non-controlling interest value adjustments”), closed-end structuring fees and other items management deems non-recurring or non-operating. See reconciliation provided in Attachment 2 on page 7 for more information on adjusting items. Page 5 of 14 fund sales and other inflows and $9.3 billion of fund redemptions and other outflows. The $0.5 billion of institutional separate account net inflows in the fourth quarter of fiscal 2011 compare to $0.7 billion of institutional separate account net inflows in the fourth quarter of fiscal 2010, and reflect gross inflows of $3.0 billion and $2.5 billion of outflows. The $0.1 billion of high-net-worth separate account net inflows in the fourth quarter of fiscal 2011 compare to $0.2 billion of high-net-worth separate account net inflows in the fourth quarter of fiscal 2010 and reflect gross inflows of $0.6 billion and $0.5 billion of outflows. Retail managed account net outflows of $0.2 billion in the fourth quarter of fiscal 2011 compare to $1.1 billion of retail managed account net outflows in the fourth quarter of fiscal 2010. Fourth quarter fiscal 2010 net outflows reflect a $1.5 billion reduction in Parametric Portfolio Associates’ retail managed account (RMA) overlay assets as a result of the integration of Bank of America’s RMA program into the Merrill Lynch RMA program following Bank of America’s 2009 acquisition of Merrill Lynch. Tables 1-4 on pages 9 and 10 summarize the Company’s assets under management and asset flows by investment mandate. Revenue in the fourth quarter of fiscal 2011 decreased $9.0 million, or 3 percent, to $294.6 million from revenue of $303.6 million in the fourth quarter of fiscal 2010. Investment advisory and administration fees increased 4 percent to $239.8 million, reflecting primarily a 6 percent increase in average assets under management. Distribution and underwriter fees decreased 23 percent due to a decrease in average fund assets on which distribution fees are collected and a reduction in underwriter fees collected on Class A fund sales. Service fee revenue decreased 10 percent due to a decrease in average fund assets subject to service fees. Other revenue, which decreased by $7.7 million, included $2.7 million of net investment losses (net losses plus dividend income earned) related to consolidated funds in the fourth quarter of fiscal 2011 compared to $4.8 million of net investment income in the fourth quarter of fiscal 2010. Operating expenses decreased $4.8 million, or 2 percent, to $192.7 million in the fourth quarter of fiscal 2011 compared to operating expenses of $197.5 million in the fourth quarter of fiscal 2010. Compensation expense decreased 8 percent due to decreases in bonus accruals, payroll taxes and sales-based incentives offset by increases in employee headcount and higher base salaries, stock-based compensation and employee benefits. Distribution expense was substantially unchanged from the prior fiscal year’s fourth quarter, as increases in Class C distribution expense and revenue sharing payments were offset by decreases in marketing expense and commissions paid on certain sales of Class A shares. Service fee expense was substantially unchanged from the prior fiscal year’s fourth quarter. Amortization of deferred sales commissions decreased 27 percent, reflecting a decrease in Class C amortization. Fund expenses increased 59 percent from the fourth quarter of fiscal 2010 due to increases in subadvisory expenses and fund expenses contractually borne by the Company. Other expenses increased 6 percent, reflecting increases in information technology and facilities, offset by a decrease in professional services. Operating income in the fourth quarter of fiscal 2011 was $101.9 million, a decrease of 4 percent over operating income of $106.1 million in the fourth quarter of fiscal 2010. The Company’s operating margin declined to 34.6 percent in the fourth quarter of fiscal 2011 from 34.9 percent in the fourth quarter of fiscal 2010. Interest income decreased 2 percent in the fourth quarter of fiscal 2011 compared to the fourth quarter of fiscal 2010 due to a decrease in average effective interest rates. In the fourth quarter of fiscal 2011, the Company recognized $0.2 million of net investment losses, primarily reflecting losses related to the Company’s seed capital investments. The Company recognized $1.1 million of net investment losses in the fourth quarter of fiscal 2010. Also included in other income and expenses for the fourth quarter of fiscal 2011 are net losses of $11.4 million associated with the consolidation of a CLO entity primarily attributable to a decrease in the fair market value of the bank loan investments held by the entity. This loss was substantially offset by an increase in net loss attributable to non-controlling and other beneficial interests, as the consolidated CLO entity loss is largely borne by the CLO entity’s outside investors rather than the Company. The Company’s effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 45.5 percent and 38.0 percent in the fourth quarter of fiscal 2011 and fiscal 2010, respectively. The increase in the Company’s effective tax rate was due primarily to losses recognized by the consolidated CLO entity, which is not subject to tax. Page 6 of 14 In the fourth quarter of fiscal 2011, net income attributable to non-controlling and other beneficial interests decreased $11.1 million from the fourth quarter of fiscal 2010, primarily reflecting $12.4 million of consolidated CLO entity losses borne by other beneficial interest holders and a $0.1 million increase in non-controlling beneficial interest associated with the Company’s majority-owned subsidiaries and consolidated funds. Also included in non-controlling and other beneficial interests in the fourth quarter of fiscal 2011 and the fourth quarter of fiscal 2010 are $8.5 million and $7.3 million, respectively, that relate to non-controlling interest value adjustments in our subsidiary Atlanta Capital Management that are attributable to its profit growth over the respective preceding twelve months ended October 31. Adjusted net income attributable to Eaton Vance Corp. shareholders (2) was $55.7 million in the fourth quarter of fiscal 2011 compared to $58.1 million in the fourth quarter of fiscal 2010, a decrease of 4 percent. GAAP net income attributable to Eaton Vance Corp. shareholders was $46.8 million in the fourth quarter of fiscal 2011 and $50.3 million in the fourth quarter of fiscal 2010. Adjusted net income attributable to Eaton Vance Corp. shareholders differed from GAAP net income attributable to Eaton Vance Corp. shareholders due primarily to the increases in the estimated redemption value of non-controlling interests in our subsidiary Atlanta Capital Management described in the preceding paragraph. Comparison to Third Quarter of Fiscal 2011 Long-term fund net outflows of $3.1 billion in the fourth quarter of fiscal 2011 compare to $0.1 billion of long-term fund net inflows in the third quarter of fiscal 2011. The $0.5 billion of institutional separate account net inflows in the fourth quarter of fiscal 2011 compare to institutional separate account net inflows of $1.8 billion in the third quarter of fiscal 2011. The $0.1 billion of net inflows into high-net-worth separate accounts in the fourth quarter of fiscal 2011 compare to substantially flat net flows in the third quarter of fiscal 2011. The $0.2 billion of net outflows from retail managed accounts in the fourth quarter of fiscal 2011 compare to substantially flat net flows in the third quarter of fiscal 2011. Tables 1-4 on pages 9 and 10 summarize the Company’s assets under management and asset flows by investment mandate. Revenue in the fourth quarter of fiscal 2011 decreased $32.7 million, or 10 percent, to $294.6 million from $327.3 million in the third quarter of fiscal 2011. Investment advisory and administration fees decreased 9 percent to $239.8 million, reflecting primarily a 6 percent decrease in average assets under management. Distribution and underwriter fees decreased 13 percent and service fee revenue decreased 11 percent due to a decrease in average fund assets that pay these fees. Other revenue, which decreased $2.9 million from the prior quarter, included $2.7 million of net investment losses related to consolidated funds recognized in the fourth quarter of fiscal 2011 compared to $0.2 million of net investment income in the third quarter of fiscal 2011. Operating expenses decreased $18.9 million, or 9 percent, to $192.7 million in the fourth quarter of fiscal 2011 from $211.6 million in the third quarter of fiscal 2011. Compensation decreased 14 percent from the third quarter of fiscal 2011, reflecting decreases in bonus accruals, sales-based incentives, stock-based compensation, employee benefits and payroll taxes. Distribution expense decreased 3 percent from the prior fiscal quarter due to decreases in Class C distribution fees and commissions paid on certain sales of Class A shares. Service fee expense decreased 6 percent due to a decrease in assets subject to service fees. Amortization expense decreased 14 percent from the prior fiscal quarter due to a decrease in Class C amortization. Fund expenses decreased 6 percent from the third quarter of fiscal 2011 due to a decrease in subadvisory fees. Other expenses decreased 1 percent from the third quarter primarily due to decreases in professional services. (2) Adjusted net income attributable to Eaton Vance Corp. shareholders reflects the add back of adjustments in connection with changes in the estimated redemption value of non-controlling interests in our affiliates redeemable at other than fair value, closed-end structuring fees and other items management deems non- recurring or non-operating. See reconciliation provided in Attachment 2 on page 7 for more information on adjusting items. Page 7 of 14 Operating income in the fourth quarter of fiscal 2011 was $101.9 million, a decrease of 12 percent from operating income of $115.7 million in the third quarter of fiscal 2011. The Company’s operating margin declined to 34.6 percent in the fourth quarter of fiscal 2011 from 35.3 percent in the third quarter of fiscal 2011. Interest income decreased 11 percent in the fourth quarter of fiscal 2011 compared to the third quarter of fiscal 2011 due to lower effective interest rates earned on cash balances. The $0.2 million of net investment losses recognized in the fourth quarter of fiscal 2011 compare to $6.3 million of net investment gains in the third quarter of fiscal 2011, which included a $1.9 million gain recognized upon the sale of the Company’s interest in nonconsolidated CLO entity. Also included in other income and expenses for the fourth quarter of fiscal 2011 and third quarter of fiscal 2011 were net losses of $11.4 million and $2.5 million, respectively, primarily attributable to a decrease in the fair market value of the bank loans held by a consolidated CLO entity. For both quarters, this loss was substantially offset by an increase in net loss attributable to non-controlling and other beneficial interests. The Company’s effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 45.5 percent and 38.7 percent in the fourth quarter of fiscal 2011 and third quarter of fiscal 2011, respectively. The increase in the Company’s effective tax rate was due primarily to higher reported CLO entity losses, which are not subject to current tax, in the fourth quarter of fiscal 2011 compared to the prior quarter. Net income attributable to non-controlling and other beneficial interests decreased $2.1 million in the fourth quarter of fiscal 2011 from the prior quarter due primarily to an $8.9 million increase in non-controlling beneficial interest associated with the consolidated CLO entity and a $1.9 million decrease in non-controlling beneficial interest associated with the Company’s majority-owned subsidiaries and consolidated funds. Also included in the fourth quarter of fiscal 2011 net income attributable to non-controlling and other beneficial interests are non-controlling interest value adjustments of $8.5 million relating to our subsidiary Atlanta Capital Management that are attributable to its profit growth over the twelve months ended October 31, 2011. Adjusted net income attributable to Eaton Vance Corp. shareholders was $55.7 million in the fourth quarter of fiscal 2011 compared to $68.3 million in the third quarter, a decrease of 18 percent. GAAP net income attributable to Eaton Vance Corp. shareholders was $46.8 million in the fourth quarter of fiscal 2011 and $68.1 million in the third quarter of fiscal 2011. Fourth quarter fiscal 2011 adjusted net income attributable to Eaton Vance Corp. shareholders differed from GAAP net income attributable to Eaton Vance Corp. shareholders due to the increases in the estimated redemption value of non-controlling interests in our subsidiary Atlanta Capital Management described in the preceding paragraph. Cash and cash equivalents totaled $510.9 million on October 31, 2011 compared to $307.9 million on October 31, 2010. There were no outstanding borrowings against the Company’s $200.0 million credit facility on October 31, 2011. During fiscal 2011, the Company used $198.6 million to repurchase and retire approximately 7.3 million shares of its Non-Voting Common Stock under its repurchase authorizations and paid $85.2 million of dividends to shareholders. Substantially all of the current 8.0 million share repurchase authorization remains unused. Eaton Vance Corp. is one of the oldest investment management firms in the United States, with a history dating back to 1924. Eaton Vance and its affiliates offer individuals and institutions a broad array of investment strategies and wealth management solutions. The Company’s long record of providing exemplary service and attractive returns through a variety of market conditions has made Eaton Vance the investment manager of choice for many of today’s most discerning investors. For more information about Eaton Vance, visit www.eatonvance.com . Page 8 of 14 This news release contains statements that are not historical facts, referred to as “forward-looking statements.” The Company’s actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Company’s filings with the Securities and Exchange Commission. Page 9 of 14 Attachment 1 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) Three Months Ended Twelve Months Ended % % Change Change Q4 2011 Q4 2011 October 31, July 31, October 31, to to October 31, October 31, % Q3 2011 Q4 2010 Change Revenue: Investment advisory and administration fees $ 239,751 $ 262,067 $ 230,403 (9) % 4 % $ 996,222 $ 867,683 15 % Distribution and underwriter fees 23,079 26,432 29,954 (13) (23) 102,979 103,995 (1) Service fees 33,281 37,426 37,055 (11) (10) 144,530 139,741 3 Other revenue (1,508) 1,378 6,182 NM NM 16,300 10,242 59 Total revenue 294,603 327,303 303,594 (10) (3) 1,260,031 1,121,661 12 Expenses: Compensation of officers and employees 81,007 94,713 87,855 (14) (8) 369,927 348,897 6 Distribution expense 32,577 33,733 32,584 (3) - 132,664 126,064 5 Service fee expense 30,186 32,222 30,265 (6) - 124,517 116,900 7 Amortization of deferred sales commissions 7,277 8,503 10,011 (14) (27) 35,773 35,533 1 Fund expenses 7,635 8,099 4,792 (6) 59 25,295 20,455 24 Other expenses 33,993 34,359 32,003 (1) 6 134,198 120,530 11 Total expenses 192,675 211,629 197,510 (9) (2) 822,374 768,379 7 Operating Income 101,928 115,674 106,084 (12) (4) 437,657 353,282 24 Other Income/(Expense): Interest income 643 719 659 (11) (2) 2,907 2,864 2 Interest expense (8,413) (8,414) (8,426) - - (33,652) (33,666) - Net gains and (losses) on investments and derivatives (172) 6,322 (1,105) NM (84) 5,102 4,300 19 Foreign currency gains (losses) 251 306 (131) (18) NM (26) 181 NM Other income/(expense) of consolidated collateralized loan obligation entity: Interest income 5,272 5,268 - - NM 21,116 - NM Interest expense (4,029) (3,999) - 1 NM (13,575) - NM Net losses on investments and note obligations (12,614) (3,814) - 231 NM (38,153) - NM Income Before Income Taxes and Equity in Net Income (Loss) of Affiliates 82,866 112,062 97,081 (26) (15) 381,376 326,961 17 Income Taxes (37,665) (43,320) (36,849) (13) 2 (156,844) (126,263) 24 Equity in Net Income (Loss) of Affiliates, Net of Tax 387 194 (16) 99 NM 3,042 527 477 Net Income 45,588 68,936 60,216 (34) (24) 227,574 201,225 13 Net (Income) Loss Attributable to Non-Controlling and Other Beneficial Interests 1,232 (868) (9,910) NM NM (12,672) (26,927) (53) Net Income Attributable to Eaton Vance Corp. Shareholders $ 46,820 $ 68,068 $ 50,306 (31) (7) $ 214,902 $ 174,298 23 Earnings Per Share Attributable to Eaton Vance Corp. Shareholders: Basic $ 0.41 $ 0.58 $ 0.43 (29) (5) $ 1.82 $ 1.47 24 Diluted $ 0.40 $ 0.55 $ 0.41 (27) (2) $ 1.75 $ 1.40 25 Weighted Average Shares Outstanding: Basic 112,939 115,574 116,217 (2) (3) 115,326 116,444 (1) Diluted 115,238 120,543 121,601 (4) (5) 119,975 122,632 (2) Dividends Declared Per Share $ 0.19 $ 0.18 $ 0.18 6 6 $ 0.73 $ 0.66 11 Page 10 of 14 Attachment 2 Eaton Vance Corp. Reconciliation of net income attributable to Eaton Vance Corp. shareholders and earnings per diluted share to adjusted net income attributable to Eaton Vance Corp. shareholders and adjusted earnings per diluted share Three Months Ended Twelve Months Ended October 31, July 31, October 31, October 31, October 31, (in thousands, except per share figures) Net income attributable to Eaton Vance Corp. shareholders $ 46,820 $ 68,068 $ 50,306 $ 214,902 $ 174,298 Non-controlling interest value adjustments 8,906 238 7,753 30,216 18,385 Closed-end fund structuring fees - 1,552 Adjusted net income attributable to Eaton Vance Corp. shareholders $ 55,726 $ 68,306 $ 58,059 $ 245,118 $ 194,235 Earnings per diluted share $ 0.40 $ 0.55 $ 0.41 $ 1.75 $ 1.40 Non-controlling interest value adjustments 0.07 - 0.06 0.25 0.15 Closed-end fund structuring fees - 0.01 Adjusted earnings per diluted share $ 0.47 $ 0.55 $ 0.47 $ 2.00 $ 1.56 Page 11 of 14 Attachment 3 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) October 31, October 31, ASSETS Cash and cash equivalents $ 510,913 $ 307,886 Investment advisory fees and other receivables 130,525 129,380 Investments 287,735 334,409 Assets of consolidated collateralized loan obligation entity: Cash and cash equivalents 16,521 - Bank loans and other investments 462,586 - Other assets 2,715 - Deferred sales commissions 27,884 48,104 Deferred income taxes 41,343 97,274 Equipment and leasehold improvements, net 67,227 71,219 Other intangible assets, net 67,224 73,018 Goodwill 142,302 135,786 Other assets 74,325 61,464 Total assets $ 1,831,300 $ 1,258,540 LIABILITIES, TEMPORARY EQUITY AND PERMANENT EQUITY Liabilities: Accrued compensation $ 137,431 $ 119,957 Accounts payable and accrued expenses 51,333 60,843 Dividend payable 21,959 21,319 Contingent purchase price liability - 5,079 Debt 500,000 500,000 Liabilities of consolidated collateralized loan obligation entity: Senior and subordinated note obligations 477,699 - Other liabilities 5,193 - Other liabilities 75,557 73,468 Total liabilities 1,269,172 780,666 Commitments and contingencies Temporary Equity: Redeemable non-controlling interests 100,824 67,019 Total temporary equity 100,824 67,019 Permanent Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 399,240 and 399,240 shares, respectively 2 2 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 115,223,827 and 117,927,054 shares, respectively 450 461 Additional paid-in capital 20,391 50,225 Notes receivable from stock option exercises (4,441) (3,158) Accumulated other comprehensive income (loss) 1,340 (435) Appropriated retained earnings (3,867) - Retained earnings 446,540 363,190 Total Eaton Vance Corp. shareholders' equity 460,415 410,285 Non-redeemable non-controlling interests 889 570 Total permanent equity 461,304 410,855 Total liabilities, temporary equity and permanent equity $ 1,831,300 $ 1,258,540 Page 12 of 14 Attachment 4 Eaton Vance Corp. Table 1 Asset Flows (in millions) Twelve Months Ended October 31, 2011 (unaudited) Assets as of October 31, 2010 - beginning of period $ 185,243 Long-term fund sales and inflows 33,035 Long-term fund redemptions and outflows (32,486) Long-term fund net exchanges (175) Institutional account inflows 12,350 Institutional account outflows (9,832) High-net-worth account inflows 2,848 High-net-worth account outflows (2,419) High-net-worth assets acquired 352 Retail managed account inflows 6,657 Retail managed account outflows (6,262) Separate account reclassification 4 Market value change (641) Change in cash management funds (470) Net change 2,961 Assets as of October 31, 2011 - end of period $ 188,204 Eaton Vance Corp. Table 2 Assets Under Management By Investment Mandate (in millions) (unaudited) October 31, July 31, % October 31, % 2011 2011 Change 2010 Change Equity $ 108,859 $ 117,055 -7% $ 107,500 1% Fixed income 43,741 43,842 0% 46,127 -5% Floating-rate income 24,322 25,586 -5% 20,003 22% Alternative 10,612 11,732 -10% 10,474 1% Cash management 670 815 -18% 1,139 -41% Total $ 188,204 $ 199,030 -5% $ 185,243 2% (1) Includes funds and separate accounts Eaton Vance Corp. Table 3 Long-Term Fund and Separate Account Net Flows (in millions) (unaudited) Three Months Ended Twelve Months Ended October 31, July 31, October 31, October 31, October 31, 2011 2011 2010 2011 2010 Long-term funds: Open-end funds $ (3,494) $ 91 $ 3,207 $ 1,425 $ 12,804 Closed-end funds 108 121 389 117 691 Private funds 286 (144) (228) (993) (2,053) Institutional accounts 501 1,814 726 2,518 4,059 High-net-worth accounts 104 (23) 156 429 674 Retail managed accounts (238) (4) (1,089) 395 171 Total net flows $ (2,733) $ 1,855 $ 3,161 $ 3,891 $ 16,346 Page 13 of 14 Attachment 5 Eaton Vance Corp. Table 4 Asset Flows by Investment Mandate (in millions) (unaudited) Three Months Ended Twelve Months Ended October 31, July 31, October 31, October 31, October 31, 2011 2011 2010 2011 2010 Equity fund assets - beginning of period $ 59,644 $ 64,325 $ 55,808 $ 58,434 $ 53,829 Sales/inflows 2,300 2,653 3,615 12,935 12,993 Redemptions/outflows (3,911) (3,992) (4,327) (16,065) (13,599) Exchanges (34) (25) (22) 32 377 Market value change (4,139) (3,317) 3,360 (1,476) 4,834 Net change (5,784) (4,681) 2,626 (4,574) 4,605 Equity assets - end of period $ 53,860 $ 59,644 $ 58,434 $ 53,860 $ 58,434 Fixed income fund assets - beginning of period 27,580 26,976 28,080 29,421 26,076 Sales/inflows 1,608 1,561 2,210 6,568 7,416 Redemptions/outflows (1,598) (1,281) (1,339) (7,156) (5,422) Exchanges 101 7 6 (177) 178 Market value change (186) 317 464 (1,151) 1,173 Net change (75) 604 1,341 (1,916) 3,345 Fixed income assets - end of period $ 27,505 $ 27,580 $ 29,421 $ 27,505 $ 29,421 Floating-rate income fund assets - beginning of period 21,494 20,223 14,687 16,128 14,361 Sales/inflows 1,359 2,025 1,536 8,317 4,481 Redemptions/outflows (2,098) (911) (477) (4,504) (2,421) Exchanges (129) 2 3 52 (733) Market value change (470) 155 379 163 440 Net change (1,338) 1,271 1,441 4,028 1,767 Floating-rate income assets - end of period $ 20,156 $ 21,494 $ 16,128 $ 20,156 $ 16,128 Alternative fund assets - beginning of period 11,258 11,362 7,701 9,995 1,938 Sales/inflows 928 1,054 2,813 5,215 9,233 Redemptions/outflows (1,687) (1,041) (662) (4,761) (1,239) Exchanges (8) (21) 14 (82) 104 Market value change (307) (96) 129 (183) (41) Net change (1,074) (104) 2,294 189 8,057 Alternative assets - end of period $ 10,184 $ 11,258 $ 9,995 $ 10,184 $ 9,995 Long-term fund assets - beginning of period 119,976 122,886 106,276 113,978 96,204 Sales/inflows 6,195 7,293 10,174 33,035 34,123 Redemptions/outflows (9,294) (7,225) (6,805) (32,486) (22,681) Exchanges (70) (37) 1 (175) (74) Market value change (5,102) (2,941) 4,332 (2,647) 6,406 Net change (8,271) (2,910) 7,702 (2,273) 17,774 Total long-term fund assets - end of period $ 111,705 $ 119,976 $ 113,978 $ 111,705 $ 113,978 Separate accounts - beginning of period 78,239 79,004 65,876 70,126 57,278 Institutional account inflows 2,954 4,336 1,765 12,350 9,285 Institutional account outflows (2,453) (2,522) (1,039) (9,832) (5,226) High-net-worth account inflows 598 529 510 2,848 2,715 High-net-worth account outflows (494) (552) (354) (2,419) (2,041) High-net-worth assets acquired - - - 352 - Retail managed account inflows 1,318 1,505 1,599 6,657 6,683 Retail managed account outflows (1,556) (1,509) (2,688) (6,262) (6,512) Exchanges and reclassifications - - - 4 - Market value change (2,776) (2,552) 4,457 2,006 7,944 Net change (2,409) (765) 4,250 5,704 12,850 Separate accounts - end of period $ 75,830 $ 78,239 $ 70,126 $ 75,830 $ 70,126 Cash management fund assets - end of period 669 815 1,139 669 1,139 Total assets under management - end of period $ 188,204 $ 199,030 $ 185,243 $ 188,204 $ 185,243 Page 14 of 14
